Trippe, Judge.
1. The second section of the ordinance of November 8th, 1865, provides, “that all contracts made between the first of June, 1861, and the first of June, 1865, whether expressed in writing or implied, or existing in parol and not yet executed, shall receive an equitable construction, and either party in any suit for the enforcement of any such contract, may, upon the trial, give in evidence the consideration and the value thereof at any time, and the intention of the parties as to the particular currency in which payment was to be made, •and the value-of such currency at any time; and the verdict and judgment rendered shall be on principles of equity,” etc. Here, there was certainly a contract between the bank and the depositor within the dates specified in the ordinance, and the defendant who excepts to the judgment cannot object that the case was held to be within that ordinance, when, under it, he was allowed a deduction of more than $1,300 00. We see no reason why the ordinance does not apply to the relation of a bank to its depositors, as well as to the case of any other creditor and debtor. . It applies to “all contracts” made ■between certain periods, and this is one of them : Morse on Banking, 26, 27, 43; Addison on Contracts, 546, 547, and *522cases cited; 65 N. C. Rep., 13; 2 Wallace, 252. It is difficult to see how a contrary holding would be of any benefit to plaintiff in error — indeed, how it would not be the loser by it — unless it were also held that the principle of the ordinance would apply and govern the case, independent of the ordinance.
2. The court distinctly charged the jury that this case came within the ordinance; and it was not error, so as to be the ground for a new trial, that the court added, whether correctly or not, “that, were it not for-the ordinance, then the common law principles applicable to depositors would control, and the bank would have to pay the full amount deposited.” It is unnecessary to inquire whether the latter clause of the charge, under the facts of this case, was true or not. The charge was that such a principle did not control the case, but the ordinance did, and the jury acted in accordance with the charge.. As to the point that the contract was illegal, etc., that is no longer a question in this state, since the decision in the Georgia Railroad and Banking Company vs. Eddleman, 38 Georgia, 465, rendered in 1868.
3. It was claimed that notice given by the bank to its depositors to withdraw their deposits, else they would be sealed up in packages and held at the risk of the depositors, discharged the bank, on account of the subsequent total failure of Confederate money. It was not in proof that there was^ such a sealing up, and a special appropriation of any specific-bills for the depositors, under this notice; nor, indeed, that there was any action taken by the bank at all to make the notice effective, as they now claim it to have been. It was not a tender; or if it had been a tender, it was not proved that the action of the bank was such as to entitle it to demand of the depositor that he shall lose his whole claim simply because the bank had enough on hand, and' finally lost enough, to pay its depositors. Besides, when the character of’ the deposits that were actually made by the plaintiff is looked to, it is by no means certain that the bank had an absolute-right to demand of him that he should, at the pleasure of the-*523bank, receive Confederate money therefor, and that, too, at a time when that currency had imposed upon it, by the power that issued it, new and onerous conditions. This was the case as to the notice given in February, 1864, in connection with which was the further notice that the amounts due the several depositors who failed to withdraw would be sealed up, etc.
4. The jury gave a verdict for the value of Confederate money, rated at what it was worth about the time the deposits were made. They had the power to do this. No interest was allowed until some time in 1868, when the demand was made of the bank. Nor was the plaintiff entitled to any interest before that time. Although the verdict may be a liberal one for the plaintiff, yet when the judge who tried the pase refuses to set it aside, and no rule of law has been violated, we will not interfere, unless there be a strong case of abuse of discretion.
Judgment affirmed.